Citation Nr: 0839259	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
reflux esophagitis.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1979 to March 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has long held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Suttmann v. 
Brown, 5 Vet. App. 127, 138 (1993); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); Olson v. Principi, 3 Vet. App. 480, 482 
(1992).

In the case presently on appeal, the veteran was last 
afforded a VA esophagus/hiatal hernia examination in August 
2006.  Since that time, the veteran has reported that his 
disability has worsened and that his medications have been 
increased in strength since he was last examined.  See VA 
Form 9, received in May 2007; Statement in Support of Claim, 
dated and received in January 2008 (noting that the veteran 
feels that his condition has worsened and that he is 
currently taking double the medications as he "previously 
was in [his] original claim").  The Board further notes that 
the record does not contain recent VA treatment reports that 
could be used to evaluate the current state of the veteran's 
service-connected disability, to include the dosage of his 
medications.  Indeed, a VA gastroenterology outpatient 
treatment report, dated in February 2007, reflects that no 
data was available, other than blood pressure, pulse and 
weight.  As the record suggests that the veteran's service-
connected reflux esophagitis has worsened since his last VA 
examination, the Board finds that another examination is 
required so that the decision is based on a record that 
contains contemporaneous evidence.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (noting that VA's duty to assist 
requires a "thorough and contemporaneous" medical 
examination particularly where the veteran seemed to indicate 
that the disabilities have worsened).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, which treated him for 
his service-connected reflux esophagitis 
from May 2006 to present.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, the claims file should be 
annotated to reflect such.  The veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After associating with the record all 
evidence or responses obtained in 
connection with the above development, 
schedule the veteran for a VA examination 
to determine the current level of 
impairment due to his service-connected 
reflux esophagitis.  All necessary tests 
should be conducted.

The examiner is asked to describe whether 
the veteran has persistent epigastric 
distress with symptoms of dysphagia, 
pyrosis, or regurgitation, accompanied by 
substernal arm or shoulder pain, 
productive of considerable impairment of 
health.  The examiner should also note 
whether the reflux esophagitis causes 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia, or other symptom 
combinations productive of severe 
impairment of health.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal and consider all evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




